Citation Nr: 0832116	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-40 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1978.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which granted service connection 
for diabetes mellitus with nephropathy, retinopathy, and 
erectile dysfunction.  The evaluation was 20 percent 
disabling.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record provides that the 
veteran's claim requires additional development.  VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(c)(2) (2007).  

The veteran offered relevant testimony during a June 2008 
hearing before the undersigned Veterans Law Judge.  He stated 
that he did not believe that he warranted additional 
compensation for retinopathy.  He stated that he did warrant 
additional compensation for a kidney condition (nephropathy), 
peripheral neuropathy of the upper extremities and erectile 
dysfunction.  The Board observes that a March 2006 rating 
decision denied service connection for peripheral neuropathy 
of the upper extremities, secondary to diabetes mellitus, 
because there was no current disability.

The veteran testified that he has received treatment for 
diabetes mellitus from his private doctor, Dr. Bruce Wood, 
D.O., since March 2005.  Although the record contains a VA 
Physician's Statement form completed by Dr. Wood in February 
2006, it does not contain any treatment records from Dr. Wood 
dated after March 2005.  Such records are necessary for the 
proper adjudication of the veteran's claim.

At the hearing the veteran submitted a VA Physician's 
Statement form completed by a VA physician in June 2008.  
This record reflects that the veteran's diabetes mellitus 
required insulin, restricted diet and regulation of 
activities.  The VA physician did not provide requested 
information describing the regulation of activities.  After 
the hearing, the veteran submitted VA outpatient treatment 
records reflecting use of insulin in 2008.

These records show that the veteran's service-connected 
diabetes mellitus has increased in severity.  The report of 
the most recent VA examination, conducted in October 2005, 
relates that the veteran's diabetes mellitus did not require 
insulin or result in any restriction of activities.  Dr. 
Wood's February 2006 Physician's Statement reflects that the 
veteran's diabetes mellitus did not require regulation of 
activities.  

As these medical records show that the veteran's diabetes 
mellitus has increased in severity, a new examination is 
warranted.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  A current examination is also required to identify 
and address the severity of all complications of the 
veteran's diabetes mellitus.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1) (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the 
veteran's medical records from Dr. 
Wood, including those dated after March 
2005, which have not been previously 
secured.

2.  Schedule the veteran for an 
examination by an appropriate VA 
examiner to determine the nature and 
current level of severity of the 
veteran's service-connected diabetes 
mellitus.  The claims file must be made 
available to the examiner.  The 
examiner is requested to 1) identify 
all complications of diabetes mellitus, 
including nephropathy and erectile 
dysfunction; and 2) address whether it 
is at least as likely as not (50 
percent or more likelihood) that any 
peripheral neuropathy of the upper 
extremities is related to the veteran's 
diabetes mellitus.  A complete 
rationale for all opinions expressed 
must be provided.  If the examiner 
finds it impossible to provide an 
opinion without resort to pure 
speculation, the examiner should so 
indicate.

3.  Then, readjudicate the issue of 
entitlement to an initial evaluation in 
excess of 20 percent for diabetes 
mellitus.  In doing so, the rating 
decision should address entitlement to 
additional compensation for 
complications of diabetes mellitus 
under 38 C.F.R. § 4.119, Diagnostic 
Code 7913, Note (1).  If the decision 
is adverse to the veteran, he and his 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




